DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-10, 23-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-3, 5-10, 23-29, the claims are unclear because the claims are directed to a medical device package; however, the parent claim is directed to an assembly and thus the scope of the claims are unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 9-10, 23-24, 27, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0275289 to Hong et al. (Hong) in view of US 2015/0094693 to Suzuki et al. (Suzuki).
Regarding claim 1, Hong discloses an assembly (100, Fig 1) comprising a medical device package comprising a tray (104b) defining a recess (105) configured to receive an elongated medical device (102) therein, a lid (104a) configured to cover at least a portion of the recess and retain the elongated medical device therein, wherein the tray and the lid together define a proximal mouth (114, Fig 3) in fluid communication with the recess, a retention aperture (122) formed in the lid (104a), the aperture (122) configured to provide a clinician with access to a medical device (102) disposed within the recess to releasably retain the elongated medical device with respect to the tray (104b), an elongated medical device (102) disposed within the recess, the medical device comprising a catheter (102) having a lumen, a delivery wire extending through the catheter lumen such that a proximal end portion (116) of the delivery wire extends proximally beyond the proximal mouth (Fig 1) but does not teach explicitly teach an interventional element.  However, Suzuki discloses a medical device package (Fig 1) and in particular discloses an elongated medical device (10) comprising a catheter having a lumen (20), a delivery wire with a  proximal end (31) and an interventional element (at W, Fig 5), the interventional element coupled to a distal end portion of the delivery wire, wherein slidably moving the wire with respect to the catheter moves the interventional element between a sheathed state within the lumen and an unsheathed state distal the lumen (Fig 4).  One of ordinary skill in the art would have found it obvious to substitute the catheter of Hong with the catheter of Suzuki in order to have catheter for the purposes of administering drug solution.
Regarding claim 2, Hong discloses the package of claim 1 but does not teach the recited dimensions of the retention aperture (122).  However, one of ordinary skill in the art would have found it obvious to change the size of the aperture to lie in the range as recited since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, Hong further discloses retention aperture (122) configured to receive clinician’s thumb or finger since it has the structure as recited.
Regarding claim 5, the modified Hong further teaches the interventional element (W) capable of being transitioned from the unsheathe state to the sheathed state by applying pressure to the catheter (20) through the retention aperture (122) to retain the catheter in position with respect to the tray, and then proximally retracting the interventional element with respect to the catheter by pulling the delivery wire (31) since it has the structure as recited.  In particular, the modified Hong can be used as recited since it has the structure as recited.
Regarding claim 6, the modified Hong further teaches the intervention element (W) configured to be transitioned from sheathed state to unsheathed state by applying pressure to the catheter through the retention aperture (122) to retain the catheter in position with respect to the tray and then distally advancing the interventional element with respect to the catheter (20) by pushing the delivery wire (31) since it has the structure as recited.  In particular, the modified Hong can be used as recited since it has the structure as recited.
Regarding claim 7, Hong further discloses recess (105) comprising a lumen of an outer sheath (116).
Regarding claim 9, Hong further discloses the recess (105) configured to receive the elongated medical device (102) therein in coiled state (Fig 3).
Regarding claim 10, Hong further discloses distal end portion of the recess comprising an enlarged region (adjacent 124) configured to receive a distal end portion (at 110) of the elongated medical device therein.
Regarding claim 23, Hong further discloses a sheath (116) configured to be disposed within the recess and to receive the elongated medical device therein.
Regarding claim 24, Hong further discloses distal end of sheath (116) disposed proximal to the retention aperture (122) (Fig 4a).
Regarding claim 27, Hong further discloses the lid (104a) configured to be snap-fit to the tray (104b) (¶0056).
Regarding claim 29, Hong further discloses the recess (105) extends around an entirety of a perimeter of the tray (104b) (Fig 3).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Suzuki and US 2001/0004966 to Warnecke.
Regarding claim 8, the modified Hong teaches the package of claim 1 but does not teach the recess defining a spiral channel having a proximal aperture at a radially outermost portion of the tray.  However, Warnecke discloses a medical device package comprising a tray (2) having a recess (10) defining a spiral channel with a proximal aperture (11) at a radially outermost portion of the tray (Fig 2).  One of ordinary skill in the art would have found it obvious to make the recess of the modified Hong spiral shape as suggested by Warnecke in order to facilitate holding of the coiled medical instrument.  Furthermore, Hong discloses the proximal aperture at the mouth (114).

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Suzuki and US 2012/0055828 to Kennedy et al. (Kennedy).
Regarding claim 26, the modified Hong teaches the package of claim 1 but does not teach the recited material.  However, Kennedy discloses a medical device package (Fig 10) comprising a tray (905) and lid (910) made of thermoplastic material (¶0073).  One of ordinary skill in the art would have found it obvious to manufacture the Hong lid and tray out of thermoplastic material as suggested by Kennedy in order to have a durable package since it has been held that selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Suzuki and US Patent No. 5,249,673 to Sinn.
Regarding claim 28, the modified Hong discloses the package of claim 1 but does not teach the lid welded to the tray.  However, Sinn discloses a package and in particular discloses lid (18) welded to tray (16) (col. 2, ll. 10-15).  One of ordinary skill in the art would have found it obvious to attach the lid and tray with functionally equivalent attachment such as weld rather than the attachment disclosed by Hong to attach the lid and weld since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-10, 23-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, Hong discloses a medical device packaging where the lid and tray comprise a mouth with proximal end portion of the medical device extending beyond the mouth.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735